Order entered November 12, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-01105-CR

                  JAMES MARCEL ENGLISH, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 196th District Court
                           Hunt County, Texas
                       Trial Court Cause No. 31659

                                  ORDER

      We REINSTATE this appeal.
      On November 8, 2021, a supplemental clerk’s record containing the trial
court’s appointment of counsel was filed. The following day, counsel filed an
appearance. We DIRECT the Clerk to list Toby C. Wilkinson as counsel for
appellant.
      We ORDER appellant’s brief due by December 17, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable
Andrew Bench, Presiding Judge, 196th Judicial District Court; to Toby C.
Wilkinson; to James Marcel English, TDCJ #02348403, C. Moore Unit, 1700 N.
F.M. 87, Bonham, TX 75418; and to the Hunt County District Attorney’s Office.



                                          /s/   DENNISE GARCIA
                                                JUSTICE